UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q (Mark One) oQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.: 000-49672 VIDABLE, INC. (Exact name of registrant as specified in its charter) Nevada 88-0408213 (Stateorotherjurisdictionof (I.R.S.Employer incorporationororganization) IdentificationNo.) 1802 N. Carson Street, Suite 108 Carson City, NV 89701 (Address of principal executive offices) Issuer’s telephone number: (775) 887-0670 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x APPLICABLE ONLY TO CORPORATE ISSUERS As ofAugust 14, 2012, 400,201,154 shares of our common stock were issued and outstanding. ITEM 1 – CONDENSED FINANCIAL STATEMENTS VIDABLE, INC. BALANCE SHEETS June 30, December 31, (Unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Total current assets PROPERTY HELD FOR SALE TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts Payable and Accrued Liabilities $ $ Notes Payable - Officer Total current liabilities TOTAL LIABILITIES STOCKHOLDERS’ DEFICIT Common Stock, $0.0001 par value, 4,000,000,000 shares authorized, 400,201,154 shares issued and outstanding Common Stock B, $0.0001 par value 150,000,000 authorized, 6,000 issued and outstanding 1 1 Additional Paid in Capital Accumulated deficit ) ) Total Stockholders’ Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ 2 VIDABLE, INC. STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenues $
